DETAILED ACTION
Response to Amendment
	This Office action is in response to the amendment filed on 8/06/2021, wherein claims 3, 8, 10-18, 20-28, 30-56, 58-73, 75-88, 90-146, 148-161, 167-174 and 179-180 are cancelled and claims 1-2, 4-7, 9, 19, 29, 57, 74, 89, 147, 162-166, 175-178 and 181 are pending.
Response to Arguments
	Applicant’s arguments filed on 8/06/2021 have been fully considered. Those directed to the claim rejections over Hillmyer et al., Bae et al., Kim et al., and Kato are moot as the claim amendment necessitates the withdrawal of the rejections. As to the claim rejection over Cochran et al. in view of Sullivan et al., applicant’s arguments, coupled with the claim amendment and the rule 130 declaration filed on 9/13/2021, are found persuasive and the rejection has been withdrawn.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/06/2021 and 9/13/2021 have been considered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael L. Goldman on 9/13/2021.

In claim 6, the phrase “ethylene glycol, propylene glycol, dipropylene glycol” in line 2, the terms “1,7-heptanediol” and “talose” in line 3, the term “aldotriose” in line 5, and the term “triose” in the last line are deleted.
Allowable Subject Matter
Claims 1-2, 4-7, 9, 19, 29, 57, 74, 89, 147, 162-166, 175-178 and 181 are allowed.
The following is an examiner’s statement of reasons for allowance: The presently claimed polymers are not disclosed or rendered obvious by the prior art of record. The most relevant prior art teachings were cited and discussed in the Office action dated 4/06/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762